Citation Nr: 0804041	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-24 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include depression and post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional development is required 
prior to the adjudication of the veteran's claim.

The May 2004 RO decision denied the veteran's claim for 
service connection for depression.  In September 2004, the RO 
received a letter from a private psychiatrist stating that 
the veteran has a diagnosis of PTSD and psychosis, rule out 
schizophrenia and schizoaffective disorder.  In January 2005 
the RO issued a deferred rating decision concerning a claim 
for PTSD, and sent a letter to the veteran asking him to 
complete an enclosed PTSD stressor questionnaire in support 
of a claim for service connection for PTSD.

In May 2005, the RO issued a statement of the case (SOC) in 
response to the veteran's notice of disagreement concerning 
the denial of service connection for depression.  The SOC re-
stated the issue as service connection for a nervous 
condition to include depression and PTSD.

The SOC noted that no reply had been received from the 
veteran in response to the January 2005 letter asking the 
veteran to specify stressful events in service which had 
caused his PTSD.  Included in the veteran's claims file, 
however, is the veteran's handwritten statement, received by 
his representative in May 2005, describing in-service 
stressors he claims to have experienced in Vietnam.  It is 
not clear when this statement was received by the RO.

The RO will issue a supplemental statement of the case (SSOC) 
when additional pertinent evidence is received after an SOC 
has been issued.  38 C.F.R. § 19.31(b).  The Board finds that 
the veteran's response to the VA PTSD stressor questionnaire 
is additional pertinent evidence that requires consideration 
by the RO before this appeal goes forward.  See DAV, et. al. 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (the Board is an appellate body and not an initial 
finder of facts).

Accordingly, the case is REMANDED for the following action:

Undertake any development deemed 
essential, to include asking the veteran 
for more detailed stressor information 
and taking appropriate action to verify 
claimed stressor events, then 
readjudicate the matter of service-
connection for a psychiatric disorder to 
include depression and PTSD.  If a full 
grant of available benefits for the 
claim is not awarded, provide an 
appropriate SSOC to the veteran and his 
representative and allow them an 
opportunity to respond.  When the 
response time has expired and no further 
evidence requires initial RO 
consideration, return the case to the 
Board for appellate review.

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that making the efforts directed in this remand, as 
well as any other development deemed necessary, is required 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

